                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 2/3/2020
                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

360 Mortgage Group, LLC,
                                                                STIPULATION AND
                                       Plaintiff,               PROPOSED PROTECTIVE
                           v.                                   ORDER

Fortress Investment Group LLC,
                                                                No.: 1:19-cv-08760 (LGS) (SDA)
                                       Defendant.


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged during the pre-trial phase of the above-captioned action (the

“Action”), whether produced before or after the entry of this Stipulation and Order, and whether

produced by a party or non-party:

       1.      Counsel for any party or non-party (the “Disclosing Party”) may designate any

document or information, in whole or in part, as confidential if counsel determines, in good faith,

that such designation is necessary to protect the interests of the client regarding information that

is proprietary, a trade secret or otherwise sensitive non-public information. In the event such

information is requested, the Disclosing Party may, in good faith, designate such Confidential

Information as “CONFIDENTIAL” pursuant to the procedure set forth in paragraph 3 below.

       2.      The parties also acknowledge and agree that certain Confidential Information

contains highly confidential and proprietary, trade secret or other particularly highly sensitive

non-public information (“Highly Confidential Information”) that warrants a higher degree of


                                                    1
confidentiality. In the event such information is requested, the Disclosing Party may, in good

faith, designate such Highly Confidential Information as “HIGHLY CONFIDENTIAL -

ATTORNEYS’ EYES ONLY,” pursuant to the procedure set forth in paragraph 4 below.

       3.      A Disclosing Party shall designate Confidential Information as follows:

               a. A Disclosing Party shall designate documents (including without limitation

                  documents produced in response to requests for the production of documents,

                  interrogatory answers, and responses to requests for admission) and the

                  information contained therein as Confidential Information by placing the

                  legend “CONFIDENTIAL” or other similar designation on any such

                  document prior to production. Should any party, counsel of record for any

                  party, or any person or entity not a party to this Action, who obtains access to

                  all or any document, material, and/or information designated as Confidential

                  Information under this Order make extracts or summaries of or from such

                  Confidential Information, or any portion thereof, the designation

                  “CONFIDENTIAL” shall also be stamped on or affixed to the first page of

                  such extracts or summaries, and this Order shall be deemed to apply to such

                  extracts and summaries.

               b. In the case of depositions or other pretrial testimony, the following procedures

                  shall be followed:

                       i. The party who notices any deposition shall provide a copy of this

                          Order to both the officer reporting the deposition and (if applicable)

                          the videographer.




                                                2
            ii. Designation of the portion of the transcript (including exhibits) that

                contains Confidential Information shall be made either (a) by a

                statement to such effect on the record in the course of the deposition or

                (b) upon review of such transcript by counsel of record for the

                Disclosing Party, if counsel notifies opposing counsel of record of the

                designation within fifteen (15) days after counsel’s receipt of the

                transcript. In connection with such a notification pursuant to this

                paragraph, counsel shall list the numbers of the pages of the transcript

                containing Confidential Information, attach the list to the transcript,

                and mail copies of the same to counsel of record for all parties.

           iii. The fact that a question posed at a deposition would elicit Confidential

                Information shall not in and of itself be grounds for an objection.

     c. If any party desires at trial or at a hearing to offer into evidence Confidential

        Information, or to use Confidential Information in such a way as to reveal its

        nature or contents, such offers or use shall be made only upon the taking of all

        steps reasonably available to preserve the confidentiality of such Confidential

        Information, which may include the offering of such Confidential Information

        outside the presence of persons other than court personnel, counsel of record,

        and persons permitted access to such Confidential Information under and

        subject to the terms of this Order. A party may not seek to have evidence

        excluded at trial or any public hearing on the basis of this Order.

4.   A Disclosing Party shall designate Highly Confidential Information as follows:




                                       3
a. A Disclosing Party shall designate documents (including without limitation

   documents produced in response to requests for the production of documents,

   interrogatory answers, and responses to requests for admission) and the

   information contained therein as Highly Confidential Information by placing

   the legend “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,”

   “HIGHLY CONFIDENTIAL – AEO” or other similar designation on any

   such document prior to production. Should any party, counsel of record for

   any party, or any person or entity not a party to this Action, who obtains

   access to all or any document, material, and/or information designated as

   Highly Confidential Information under this Order make extracts or summaries

   of or from such Highly Confidential Information, or any portion thereof, the

   designation “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” or

   “HIGHLY CONFIDENTIAL - AEO” shall also be stamped on or affixed to

   the first page of such extracts or summaries, and this Order shall be deemed to

   apply to such extracts and summaries.

b. In the case of depositions or other pretrial testimony, the following procedures

   shall be followed:

        i. The party who notices any deposition shall provide a copy of this

           Order to both the officer reporting the deposition and (if applicable)

           the videographer.

       ii. Designation of the portion of the transcript (including exhibits) that

           contains Highly Confidential Information shall be made either (a) by a

           statement to such effect on the record in the course of the deposition or



                                 4
    (b) upon review of such transcript by counsel of record for the

    Disclosing Party, if counsel notifies opposing counsel of record of the

    designation within fifteen (15) business days after counsel’s receipt of

    the transcript. In connection with such a notification pursuant to this

    paragraph, counsel shall list the numbers of the pages of the transcript

    containing Highly Confidential Information, attach the list to the

    transcript, and mail copies of the same to counsel of record for all

    parties.

iii. If no designation is made on the record, the transcript shall be

    presumptively Confidential Information for a period not to exceed

    fifteen (15) business days from the date of receipt of the transcript by

    counsel of record for each of the parties herein, unless prior to the

    expiration of this fifteen (15) business day period, counsel shall

    designate any portion of the transcript as containing Confidential

    Information or Highly Confidential Information, in the manner

    prescribed in this provision. Upon the expiration of this fifteen (15)

    business day period, any portions of the transcript not so designated

    shall be considered not to contain any Confidential Information or

    Highly Confidential Information.

iv. The fact that a question posed at a deposition would elicit Highly

    Confidential Information shall not in and of itself be grounds for an

    objection.




                           5
               c. If any party desires at trial or at a hearing to offer into evidence Highly

                   Confidential Information, or to use Highly Confidential Information in such a

                   way as to reveal its nature or contents, such offers or use shall be made only

                   upon the taking of all steps reasonably available to preserve the confidentiality

                   of such Highly Confidential Information, which may include the offering of

                   such Highly Confidential Information outside the presence of persons other

                   than court personnel, counsel of record, and persons permitted access to such

                   Highly Confidential Information under and subject to the terms of this Order.

                   A party may not seek to have evidence excluded at trial or any public hearing

                   on the basis of this Order.

       5.      The Confidential and Highly Confidential Information disclosed will be held and

used by the person receiving such information solely for use in connection with this Action.

       6.      In the event a party challenges another party’s designation of any document as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”, counsel

shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may seek resolution by the Court.

       7.      Entering into and/or agreeing to this Order and/or producing or receiving

Confidential Information or Highly Confidential Information or otherwise complying with the

terms of this Order shall not:

               a. operate as an admission by any party that any particular Confidential

                   Information or Highly Confidential Information contains or reflects trade

                   secrets or any other type of confidential information;




                                                  6
              b. prejudice in any way the rights of any party to object to the production of

                  Confidential Information or Highly Confidential Information that they

                  consider not subject to discovery or otherwise privileged;

              c. prejudice in any way the rights of any party to object to the authenticity or

                  admissibility into evidence of any document, testimony or other evidence

                  subject to this Order;

              d. prejudice in any way the rights of a party to petition the Court for a further

                  protective order relating to any purportedly confidential information and/or

                  document; or

              e. prevent the parties to this Order from agreeing to alter or waive the provisions

                  or protections provided for herein with respect to any particular Confidential

                  Information or Highly Confidential Information.

       8.     All documents designated as “CONFIDENTIAL” shall not be disclosed to any

person, except:

              a. the requesting party and outside counsel, including in-house counsel;

              b. employees of such outside counsel assigned to and necessary to assist in the

                  litigation;

              c. a person to whom the Confidential Information was shared at the time the

                  document so indicates. The parties may disclose any such Confidential

                  Information to such a person in connection with such person’s deposition;

              d. consultants or experts assisting in the prosecution or defense of this Action, to

                  the extent deemed necessary by counsel; and




                                                7
                e. the Court (including the mediator, or other person having access to any

                   Confidential Information by virtue of his or her position with the Court).

       9.       Before disclosing or displaying the Confidential Information to any person,

counsel must:

                a. inform the person of the confidential nature of the information or documents;

                b. inform the person that this Court has enjoined the use of the information or

                   documents by him/her for any purpose other than this litigation and has

                   enjoined the disclosure of the information or documents to any other person;

                   and

                c. require each such person to sign an agreement to be bound by this Order in the

                   form attached as Exhibit A.

       10.      Documents containing Highly Confidential Information and designated as

“HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” may only be disclosed to persons

in Paragraphs 8(b) through 8(e) above. Highly Confidential Information is otherwise subject to

the same restrictions applicable to Confidential Information.

       11.      The disclosure of a document or information without designating it as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY’S EYES ONLY“ shall not

constitute a waiver of the right to designate such document or information as Confidential or

Highly Confidential Information. If so designated, the document or information shall

thenceforth be treated as Confidential or Highly Confidential Information subject to all the terms

of this Stipulation and Order.




                                                 8
       12.     If a party inadvertently discloses Confidential or Highly Confidential Information,

the party should immediately inform the other parties and take steps necessary to remediate the

inadvertent disclosure.

       13.     Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving party in a manner that is secure and

confidential and shared only with authorized individuals in a secure manner. The producing

party may specify the minimal level of protection expected in the storage and transfer of its

information. In the event the party who received PII experiences a data breach, it shall

immediately notify the producing party of the same and cooperate with the producing party to

address and remedy the breach. Nothing herein shall preclude the producing party from

asserting legal claims or constitute a waiver of legal rights and defenses in the event of litigation

arising out of the receiving party’s failure to appropriately protect PII from unauthorized

disclosure.

       14.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work

product protected documents or communications, electronically stored information (“ESI”) or

other information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege

or protection from discovery in this case or in any other federal or state proceeding. This Order

shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

502(d). Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

review of documents, ESI or information (including metadata) for relevance, responsiveness

and/or segregation of privileged and/or protected information before production.




                                                  9
       15.     Notwithstanding the designation of information as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” in discovery, there is no

presumption that such information shall be filed with the Court under seal. The parties shall

follow the Court’s procedures for requests for filing under seal.

       16.     At the conclusion of litigation, Confidential or Highly Confidential Information

and any copies thereof shall be promptly (and in no event later than 30 days after entry of final

judgment no longer subject to further appeal) returned to the producing party or certified as

destroyed upon request, except that the parties’ counsel shall be permitted to retain their working

files on the condition that those files will remain protected.

       17.     Nothing herein shall preclude the parties from disclosing material designated to

be Confidential or Highly Confidential Information if otherwise required by law or pursuant to a

valid subpoena. However, the party receiving such a subpoena shall provide notice to the

producing party that the non-producing party received a subpoena calling for such production, or

of the non-producing party’s intention to disclose any Confidential or Highly Confidential

Information for any other reason, and provide not less than 5 business days for the producing

party to seek an appropriate protective order to preclude the disclosure of any such Confidential

or Highly Confidential Information.


 The parties' stipulated confidentiality order is approved, except as to any provisions
 requiring documents to be filed under seal, which are hereby stricken. The parties
 shall comply with Individual Rule 1.C.3 should they want to file a document under seal.
 The Court retains unfettered discretion whether or not to afford confidential
 treatment to any Confidential Document or information contained in any Confidential
 Document submitted to the Court in connection with any motion, application, or
 proceeding that may result in an order and/or decision by the Court. SO ORDERED.
 Dated: February 3, 2020
 New York, New York




                                                 10
       SO STIPULATED AND AGREED.

Dated: January 31, 2020
                                    SIDLEY AUSTIN LLP



                                    By: /s/ John J. Kuster
                                        John J. Kuster
                                        Jon W. Muenz
                                        Attorneys for Defendant

                                    THE LANIER LAW FIRM, P.C.


                                    By: /s/ Alex J. Brown
                                        Alex J. Brown
                                        Jonathan P. Wilkerson
                                        Attorneys for Plaintiff


Dated: New York, New York

__________, 2020


                                               SO ORDERED




                                               Lorna G. Schofield
                                               United States District Judge




                                   11
                                             Exhibit A

                                            Agreement

         I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled 360 Mortgage Group, LLC. v. Fortress Investment

Group LLC, 19-cv-08760, have been designated as confidential. I have been informed that any

such documents or information labeled “CONFIDENTIAL” are confidential by Order of the

Court.

         I hereby agree that I will not disclose any information contained in such documents to

any other person. I further agree not to use any such information for any purpose other than this

litigation.



DATED:


________________________________
Signed in the presence of:




________________________________
(Attorney)
